[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION FOR PROTECTIVE ORDER
On September 20, 1991, the defendant, John Lynch, filed a motion for protective order requiring the plaintiff, Brian Schereschewsky to pay costs incurred by the defendant in travelling from Wyoming to Connecticut to be deposed. The deposition occurred on September 18, 1991. The defendant incurred costs in the amount of $340.00. On October 18, 1991, the plaintiff filed an object to the motion for a CT Page 10167 protective order. The motion for protective order is denied as the motion for a protective order should, more properly, have been filed prior to the deposition.
PICKETT, J.